United States Court of Appeals
                               For the First Circuit

No. 06-2469

        AIDA LUZ MORINGLANE-RUIZ; AURELIO FERNANDEZ-MALDONADO;
              CONJUGAL PARTNERSHIP MORINGLANE-MALDONADO,

                                    Plaintiffs, Appellants,

                                              v.

               MARCELO TRUJILLO-PANISSE, in his personal and his official
              capacity as Mayor of Humacao; MUNICIPALITY OF HUMACAO,

                                    Defendants, Appellees.



                                     ERRATA SHEET




       The opinion of this court, issued May 9, 2007, should be amended as follows:

      On the coversheet following "Hon. Daniel R. Dominguez, U.S. District Judge] insert "Hon.
Aida M. Delgado-Colon, U.S. District Judge"